Citation Nr: 1409267	
Decision Date: 03/05/14    Archive Date: 03/12/14

DOCKET NO.  10-37 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from July to December 1979, and from May 1982 to January 1995.
This matter comes before the Board of Veterans' Appeals (Board) from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, that denied the Veteran's claim.  The Veteran filed a notice of disagreement to this decision in March 2010 and the RO issued a statement of the case dated in September 2010.  The Veteran submitted his substantive appeal in September 2010.

The Board notes that, in addition to the Veteran's claims file, the Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file as well as the Veteran's claims file and will proceed with review of the claim based upon all relevant evidence.  


FINDING OF FACT

Hypertension did not have its onset in service or within one year of service, nor is such disability shown to have been caused or aggravated by active military service or the Veteran's service-connected PTSD. 


CONCLUSION OF LAW

The criteria for an award of service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a November 2009 letter, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159(b) (2013).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2013).  VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2013).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was also given a VA examination in March 2010, which is fully adequate to decide the claim.  In this regard, the Board notes that the examiner reviewed the Veteran's claims file claim and offered reasoned argument in support of the opinions offered.

II.  Service connection for hypertension.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  

Service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).  

Service connection may also be granted for listed chronic diseases when the disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Under § 3.303(b), an alternative method of establishing the second and/or third elements of service connection for a listed chronic disease is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a)).  The disability at issue in this appeal, hypertension, is a chronic disease for these purposes.

In this regard, lay persons may provide evidence of diagnosis and nexus under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

In addition, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(b).

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt will be resolved in each such issue in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  An appellant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran contends that his diagnosed hypertension was caused or aggravated by his service-connected PTSD.  Service treatment records do not indicate that the Veteran was diagnosed, or treated, for hypertension during active military service.  He was noted to have had one incident of high blood pressure in March 1994.  There is also no evidence of high blood pressure within one year of service.  

After service, the Veteran was found to have high blood pressure during a routine check-up in 2006.  He has been treated with medication for hypertension since that time.  

In support of his claim, the Veteran submitted the report of his treating psychiatrist dated in November 2009.  This physician indicated that he had been treating the Veteran psychiatrically since July 2003 for PTSD.  He also stated that it was at least as likely as not that the Veteran's PTSD condition contributed to his hypertension.  The Veteran's representative noted in a January 2011 statement, that the Veteran had given him a copy of his service treatment records when he began treatment with him.  

The Veteran was afforded a VA examination dated in March 2010.  The examiner indicated that the Veteran claims file was available and reviewed in connection with the examination and report.  The Veteran's medical history was reviewed, including his general cardiac history and blood pressure readings.  After examination, the Veteran was diagnosed as having hypertension.  The examiner opined that hypertension was less likely as not (less than 50/50 probability) caused or permanently aggravated by his service-connected PTSD.  

In support of his opinion, the examiner explained that a review of the Veteran's service treatment records showed only one incident of slightly increased systolic blood pressure in March 1994, with prior and subsequent blood pressure readings within normal limits.  The Veteran's separation examination also showed no indication of any cardiac condition, including high blood pressure.  The examiner then noted that the Veteran's current hypertension was first noted in 2006, 11 years after service, and that the Veteran's family, to include his parents and both brothers, showed a strong history of hypertension.  

As to the relationship to PTSD, the examiner noted that the Veteran had been treated for this condition since 2003, but that a review of the current medical literature indicated no well-established causal relationship between PTSD and the development of hypertension.  The examiner stated that in acute hyperadrenergic state, blood pressure may go up, but that upon examination, the Veteran was not in any hyperadrenergic state.  Based on the foregoing, the examiner found that the Veteran's hypertension was less likely as not caused or permanently aggravated by his service-connected PTSD.  

A review of the Veteran's outpatient treatment records was undertaken, but no further opinion regarding the cause of his current hypertension was indicated.

The record clearly shows that the Veteran has been diagnosed and treated for hypertension since 2006.  The question for consideration is whether this condition was caused by his military service, or caused or aggravated by his service-connected PTSD. In this case, the most probative medical evidence is 
negative.  Specifically, the March 2010 VA examiner found that the Veteran's hypertension was not likely caused or aggravated by his service-connected PTSD.  In addition, the medical evidence does not indicate that hypertension had its onset in service or within one year of military service.  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  Nieves-Rodriguez, 22 Vet. App. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

In this case, the March 2010 VA examiner reviewed the Veteran claims file and was apprised of the medical history and the Veteran's contentions regarding PTSD causing or aggravating his current hypertension.  After examination and review, the examiner provided a definite opinion supported by a reasoned rationale.  As such, this opinion is highly probative.  

On the other hand, the November 2009 report of his treating psychiatrist, was not definitive in that it was opined only that PTSD had contributed to hypertension.  More significantly, the opinion was literally two sentences in length and did not provide any rationale for the conclusions reached.  On these facts, the opinion is afforded less weight than the opinions provided in the March 2010 VA examination report. 

The Veteran has opined that his hypertension is related to PTSD.  Such a link is not susceptible to lay observation, but would require medical expertise.  Indeed, the VA examiner was required to review and interpret medical literature before rendering an opinion.  The Veteran is not shown to possess medical expertise; hence his opinion is not competent evidence.  Cf. Barr v. Nicholson, 21 Vet. App. 303 (2007).

Additionally, even though hypertension is a chronic disease and continuity could serve as an independent basis for an award of service connection if proven, the lay evidence does not establish continuity of symptomatology here.  Indeed, hypertension is not indicated in the medical records until approximately 11 years after military service and the Veteran has not reported a continuity of symptomatology.  As such, continuity of symptomatology from service is not shown in this case and cannot serve as a basis for service connection.

In summary, the medical evidence in this case is against the claim.  As such, the preponderance of the evidence is against service connection for hypertension.  Reasonable doubt does not arise and the claim, the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for hypertension is denied.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


